ORDER

PER CURIAM:
AND NOW, this 27th day of October, 2005, on certification by the Disciplinary Board that the respondent, AARON S. FRIEDMANN, who was suspended by Order of this Court dated March 15, 2005, for a period of six months, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa. R.D.E., and there being no other outstanding order of suspension or disbarment, AARON S. FRIEDMANN is hereby reinstated to active status, effective immediately.